SlMRALL, J. :
Mrs. Sarah M. Alexander sought, by her original and amended bill, to establish a resulting trust to the lands described in the pleadings, upon the ground that $1,000 of her money, advanced to her by her father, was used by her husband in the purchase.
It seems that Robert B. Alexander, the husband, purchased, and took a conveyance to himself, from one C. G. Nelms, the 12th February, 1847, for the consideration of $4,000, to be paid in four annual installments. It was found by the deposition of Mrs. Sarah Alexander that the $1,000, her money, was applied to the liquidation of the last, or next to the last, installment to Nelms.
.Robert B. Alexander conveyed the entire section, in 1866, in trust to secure- a large debt to one John. Bailey. The trustee was about to sell, in accordance with the terms of the trust, when Mrs. Alexander brought her bill enjoining the sale, and setting up a resulting trust pro tanto, that is, to one-fourth of the land, to be assigned, or that the entire tract be sold, and that she be paid the money, with interest.
The chancellor sustained her claim, and decreed that the land be sold, and that she be first paid the principal and interest of her debt.
The appellants assail the decree, mainly upon the ground that the complainant failed to show a resulting trust in her favor.
It can not be controverted that if one “ buys land in the name of another, and pays the consideration money, the land will be held by the grantee in trust for the benefit of him who advances the money. Wil*136son v. Beauchamp, 44 Miss. 568. $uch is the general principle. It may be conceded, too, that if there has only been a partial advance of the money the trust will result pro tanto.
The trust is the implication of law — its effect and operation is to vest the estate beneficially in the person for whose use the trust arises. The foundation of the equity is, that the property really belongs to the person whose funds have been employed to pay for it. The grantee who paid nothing out of his own funds, and incurred no obligation for the price, fills but a nominal place in the transaction, and is really the medium, only, through whom the estate comes beneficially to him whose money or means have paid for it.
If, therefore, the trust springs up at all, it must attach at the time the title is conveyed to the nominal grantee. For it is the money which has gone to the vendor, as the inducement for the title with which he parts, that creates the equity in favor of him who advances it. White v. Carpenter, 2 Paige Ch. 238; Bottsford v. Burr, 2 Johns. Ch. 415.
After the legal title has been conveyed to the grantee, the application of another’s money to take up outstanding obligations for the purchase money, does not confer upon such person a trust in the land, which will so interest him in the estate as that it can be established as to enable him to draw to it the legal title, or any part of it. If a trust results and attaches at all, it must be at the time when the conveyance is made. Alexander v. Tams, 13 Ill. 325. When the funds of a third person have been advanced and applied to the payment of the purchase money subsequent to the conveyance, if thereby any charge or lien for re-imbursement exists, it can not be successfully asserted against a bona fide purchaser, whether under judgment or otherwise. 3 Paige, 398.
In Gee v. Gee, 32 Miss. 192, a father. purchased the *137land at probate sale; the deed was made to his son Andrew, who gave his note with the complainant as surety. The object which the father had in view was that Andrew should have half the land and another son the other half. The father paid the note. The court held that a trust only results where the money is paid at the time of the purchase. The father here signed the note as surety, and it is presumed that he paid in that capacity. He might be a creditor of his son’s estate, but could not claim the land. See, also, 4 Kent Com. 317. See, also, Mahoner v. Harrison, 13 S. & M. 53; Bowman v. O’Reily, 31 Miss. 265.
In Gibson v. Foote, 40 Miss. 791, the strong probability was, that the money derived by the husband from the wife was used in paying for the land; yet, as it appeared that the husband held the money on loan at interest, he stood in relation to the wife as creditor, and, therefore, the trust did not result to her. There may exist the relation of creditor and debtor between husband and wife, as where the wife devotes her separate funds or property to the use of the husband, or charges her estate by mortgage, or otherwise, for his benefit. Such transactions form a good consideration, for re-payment, and may be enforced by appropriate suit, or will support a conveyance of property to the wife in its liquidation. Simmons v. Thomas, 43 Miss.; Wiley v. Gray, 36 Miss. 514, 515.
We have been referred to several cases heretofore decided in this court, which hold that the husband should not, on account of his confidential relations and influence, be permitted to absorb to himself and acquire the ownership of the wife’s separate property, and that all negotiations and dealings having in view that object will be closely scrutinized; and in proper cases the husband shall take no benefit, but shall be considered as trustee for the wife. Such are the cases of Pennington v. Acker & Barnes, 30 Miss. 161, and Burke v. Loz*138zins, 39 ib. 464, where the principle is stated with emphasis.
This case discloses no effort on the part of the husband to transfer to himself the wife’s estate, with any intent to make himself owner. The purchase of the land from Nelms was in 1847. It is inferable from the testimony, that at that time the husband was in comparatively easy circumstances. It is in proof, that in 1860 and 1861, he had an estate which he valued at $150,000. The embarrassment and insolvency was brought about by the late war.' During the entire time of the prosperity of the family, running through a period of nearly thirty years after the receipt by him of this $1,000, no effort was made by the wife even to secure its re-payment out of the wreck of the husband’s fortune, nor was any claim made upon it until the creditors under the trust deed were foreclosing their security by a sale. We do not mean to say that the lapse of long time bars the wife of her equity; we refer to the circumstance merely as tending to. illustrate what in our judgment was the actual transaction: that Mrs. Alexander, having large expectations from her father, acquiesced in the use of her money to aid in paying for land already purchased and conveyed to her husband.
To apply the principles which are distinctly stated in the authorities referred to, to the facts in proof, and it at once appears that Mrs. Alexander has come short of establishing the trust. The equity courts are uniform that the money or funds of the claimant of the equity must have gone into the lands before or at the time the purchase and conveyance was made. If the complainant, after the conveyance, advances money to take up obligations for the purchase money, no trust arises.
Mrs. Alexander, in her deposition, states, that the $1,000 received by her husband from her father was *139used in taking up the last or the next to the last installment of the purchase' money. The debt stood upon four equal annual installments. It was not advanced at or beforerthe time of the purchase. She occupied, by such application of her money, no other relation to her husband than that of a creditor with- a right to re-imbursement.
She has no such trust or charge upon the land as she can enforce against the incumbrance put upon it twenty years afterwards by the husband.
We are of opinion, therefore, that the decree of the chancellor is erroneous. It is reversed and the cause remanded, for a decree to be there rendered dissolving the injunction and dismissing the bill.